This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0039

       In the Matter of the Welfare of the Child of: P. J. M. and A. D. H., Parents

                                  Filed June 15, 2002
                                       Affirmed
                                     Larkin, Judge

                            Hennepin County District Court
                               File No. 27-JV-14-5116

Mary F. Moriarty, Hennepin County Public Defender, Peter W. Gorman, Assistant Public
Defender, Minneapolis, Minnesota (for appellant A.D.H.)

Michael O. Freeman, Hennepin County Attorney, Kacy Wothe, Assistant County
Attorney, Minneapolis, Minnesota (for respondent Hennepin County Human Services)

Lee P. Kratch, Hennepin County Public Defender, Minneapolis, Minnesota (for
respondent P.J.M.)

Bethany N. Mihalik, Bruce G. Jones, Faegre Baker Daniels LLP, Minneapolis, Minnesota
(for guardian ad litem Cathy Terp)


      Considered and decided by Larkin, Presiding Judge; Rodenberg, Judge; and

Reyes, Judge.

                        UNPUBLISHED OPINION

LARKIN, Judge

      Appellant-father challenges the district court’s order terminating his parental

rights. We affirm.
                                          FACTS

       Appellant-father A.D.H. is the biological father of A.H., a male child born on

November 24, 2013. A.H. was born prematurely at 31 weeks of gestation. At birth, A.H.

weighed 3.69 pounds and tested positive for cocaine. Medical staff immediately placed

A.H. in the Neonatal Intensive Care Unit (NICU) at Hennepin County Medical Center.

During the first week of December, A.H.’s mother, P.J.M., was no longer allowed to

breastfeed because toxicology testing of her breast milk showed the presence of cocaine.

A.H.’s urine also tested positive for cocaine.

       A.H. remained in the hospital for 50 days. During that time, father was arrested,

along with mother and two other males, for loitering in Minneapolis. At the time of his

arrest, father possessed drug paraphernalia and told the police that he was a crack cocaine

addict with a “100 dollar a day habit.” From December 21 through January 5, 2014,

father did not visit A.H. in the NICU.

       On January 9, respondent Hennepin County Human Services and Public Health

Department (department) filed a child in need of protection or services petition regarding

A.H. Three days later, A.H. was released from the hospital and placed in a nonrelative

foster home. On February 19, the district court adjudicated A.H. in need of protection or

services and transferred legal custody of the child to the department. A.H. remained in

foster care. On August 7, the department petitioned to terminate parental rights or to

transfer permanent legal and physical custody of A.H. Father was personally served with

the petition on August 26. The matter came on for trial on October 28. Mother did not

appear, and the district court granted the county’s motion to proceed against mother by


                                             2
default. Father appeared for trial and was represented by counsel. The district court’s

resulting findings of fact are summarized below.

       Father was born in 1979 and was diagnosed with schizophrenia when he was 18

years old. Father has also been diagnosed with depression and anxiety. He started using

marijuana at the age of 9, alcohol at the age of 12, and has used cocaine, ecstasy, and

nicotine regularly during his adult life. Father has never been employed full time during

his adult life and receives disability payments based on his schizophrenia. He has two

other children who live in Milwaukee with their mothers, and he is not the primary parent

for either child.

       The department offered father a voluntary case plan to address his longstanding

mental-health and chemical-dependency issues. The department developed the case plan

with father’s input, father signed the case plan on January 27, 2014, and father agreed

that he needed the services outlined in the plan to help him meet A.H.’s needs. As part of

the case plan, father agreed to complete a chemical-dependency evaluation and follow its

recommendations, complete chemical-dependency treatment, submit to random

urinalyses as requested, participate in supervised visitation with A.H., address his mental-

health needs through an updated psychological evaluation and any medications as

recommended, cooperate and maintain regular contact with his county-assigned social

worker, and participate in parenting assessment or education as recommended.

       On January 14, father completed a Rule 25 assessment with an evaluator from

Park Avenue Center. Father reported that, on a daily basis, he was using marijuana,

cocaine, and nicotine, and drinking a half-pint of alcohol. The evaluator concluded that


                                             3
father had cannabis- and stimulant-related use disorders and that his risk of relapse was

“extremely high” because he had “no awareness of the negative impact of mental health

problems or substance use” and “no coping skills to arrest mental health or addiction

illnesses.” In February, father entered a six-week inpatient treatment program at Park

Avenue Center. During his treatment, he underwent a mental-health intake and reported

that for ten years, he had regularly taken Seroquel for schizophrenia, Prozac for

depression, and Xanax for anxiety. Park Avenue Center discharged father from the

program at the end of March because he left the program without permission. Park

Avenue Center’s discharge report states that father lacked impulse control and coping

skills, returned to alcohol use, and broke treatment rules, resulting in a step down to

outpatient treatment. The report also states that father submitted two positive UAs for

cocaine and alcohol, denied cocaine use despite the positive UAs, and refused to provide

UAs on other occasions. The discharge report concludes that father appeared highly

vulnerable for further use, as indicated by his inability to identify the negative impact of

his continued use and the impact it would have on his son.

       In June, father entered Twin Town men’s residential treatment center for inpatient

chemical-dependency treatment. Twin Town discharged father six days later. Father did

not enroll in another treatment program or seek an updated Rule 25 assessment after his

discharge from Twin Town.

       Father missed one appointment for an updated psychological evaluation in April,

but completed an evaluation in June.       The evaluator recommended that father take

psychotropic medication as prescribed, attend psychiatric appointments, meet with his


                                             4
mental-health case manager, follow the Rule 25 recommendations, complete a more

thorough psychological evaluation, and participate in informal support groups such as

Alcoholics Anonymous, Narcotics Anonymous, and Recovery Church. Father partially

complied with the recommendations. He took his medications as prescribed. He met

with his mental-health case manager, but only until June. He also sporadically attended

support-group meetings. He did not follow any of the other recommendations.

       Father attempted to maintain contact with his social worker by calling and leaving

messages for her, even after he no longer had his own phone. But it was difficult for the

social worker to successfully return the calls because the telephone numbers father left

for return calls were disconnected, not working, or answered by individuals who said

they were not in contact with father. With regard to drug and alcohol testing, father had

at least 41 positive or missed UAs and six negative UAs. Father blamed his missed UAs

on the lack of a cell phone.

       Father completed eight classes at Urban Ventures Leadership Foundation

Parenting program.      He did not complete any additional parenting education or

assessment. From February through June, father attended 19 supervised visits with A.H.

and was always “very loving and appropriate” during the visits. But father did not visit

A.H. after June 23.

       The district court found that the department made reasonable efforts to prevent

A.H.’s continued placement in foster care and to return A.H. to his parents, including

child-protection case management, child-services case management, kinship-search

services, a Rule 25 chemical-health assessment, chemical-dependency treatment, random


                                           5
UAs, mental-health evaluations, a parenting assessment, and supervised visitation. The

district court found that father has “not sufficiently engaged in [his] case plan[] and [has]

only minimally participated in services.” The district court found that given father’s

“history with chemical dependency and mental illness, and his failure to document

sobriety . . . and mental health stability, placing [A.H.] in his care would create a safety

risk to the child.”     The district court noted that although father self-reported some

progress on his mental-health issues, his efforts ceased in June.        The district court

determined that reunification with father is not possible in the reasonably foreseeable

future.

          The district court concluded that father “continually failed to comply with the

duties imposed by the parent and child relationship”; is “palpably unfit to be a party to

the parent-child relationship because of his inability to address his longstanding chemical

dependency”; failed to correct the conditions leading to A.H.’s out-of-home placement;

and that A.H. is neglected and in foster care.

          The district court also concluded that termination of parental rights is in A.H.’s

best interests. The district court reasoned that although father loves A.H., A.H. has never

lived with father, A.H. has been in out-of-home placement since birth, father has not

visited A.H. on a consistent basis, and A.H. has not truly bonded with father. The district

court further reasoned that the “child’s need for stability, a safe home environment,

appropriate medical care, and need for permanency” outweigh father’s “preferences,

interests, and desire to parent.”




                                              6
       The district court terminated mother’s and father’s parental rights to A.H. Father

appeals.

                                     DECISION

       “[P]arental rights may be terminated only for grave and weighty reasons.” In re

Welfare of Child of W.L.P., 678 N.W.2d 703, 709 (Minn. App. 2004). A district court’s

decision in a termination proceeding must be based on evidence concerning the

conditions that exist at the time of trial. In re Welfare of Child of T.D., 731 N.W.2d 548,

554 (Minn. App. 2007). An appellate court “exercises great caution in termination

proceedings, finding such action proper only when the evidence clearly mandates such a

result.” In re Welfare of S.Z., 547 N.W.2d 886, 893 (Minn. 1996). On appeal we

examine the record to determine whether the district court applied the appropriate

statutory criteria and made findings that are not clearly erroneous. In re Welfare of

D.L.R.D., 656 N.W.2d 247, 249 (Minn. App. 2003). A finding is clearly erroneous when

“it is either manifestly contrary to the weight of the evidence or not reasonably supported

by the evidence as a whole.” In re Welfare of Children of T.R., 750 N.W.2d 656, 660-61

(Minn. 2008) (quotation omitted). We give the district court’s decision to terminate

parental rights considerable deference, but we “closely inquire into the sufficiency of the

evidence to determine whether it was clear and convincing.” In re Welfare of Children of

S.E.P., 744 N.W.2d 381, 385 (Minn. 2008).

       An appellate court will affirm the district court’s decision to terminate parental

rights if the department made reasonable efforts to reunite the family, at least one

statutory ground for termination is supported by clear-and-convincing evidence, and


                                            7
termination is in the best interests of the child. Id. In this case, the district court

concluded that the department made reasonable efforts to reunite A.H. with father. The

district court identified four statutory grounds for termination: Minn. Stat. § 260C.301,

subd. 1(b)(2), (4), (5), (8) (2014), which provide that the district court may terminate

parental rights if “the parent has substantially, continuously, or repeatedly refused or

neglected to comply with the duties imposed upon that parent by the parent and child

relationship”; “a parent is palpably unfit to be a party to the parent and child

relationship”; “following the child’s placement out of the home, reasonable efforts, under

the direction of the court, have failed to correct the conditions leading to the child’s

placement”; or “the child is neglected and in foster care.”          And, the district court

concluded that termination of father’s parental rights is in A.H.’s best interests.

       Father makes four arguments in support of reversal. We address each in turn.

                                              I.

       Father argues that the district court “erred in terminating [his] parental rights for

failing to comply with voluntary case-planning services.” See In re Child of Simon, 662

N.W.2d 155, 163 (Minn. App. 2003) (stating, in the context of a termination under Minn.

Stat. § 260C.301, subd. 1(b)(2), that a father’s “failure to satisfy key elements of the

court-ordered case plan provides ample evidence of his lack of compliance with the

duties and responsibilities of the parent-child relationship”). Father emphasizes that his

case plan was not court-ordered. But father does not cite relevant precedential authority

establishing that evidence supporting the statutory grounds for termination may not be




                                              8
based on noncompliance with a voluntary case plan.1 Instead, father cites In re Welfare

of Child of B.J.-M., 744 N.W.2d 669, 673 (Minn. 2008), which held that “the failure to

name [the child’s father] as a party in a petition requires reversal of the juvenile court

order terminating his parental rights.” B.J.-M. does not address whether a parent’s failure

to comply with a voluntary case plan can be used as evidence to establish the statutory

grounds for termination. The case therefore does not support father’s position.

       We note that the department developed the case plan with father’s input, father

signed the case plan, and father agreed that he needed the services outlined in the case

plan to help him meet A.H.’s needs. Under the circumstances, we do not see how the

district court erred by considering father’s failure to complete the case-plan services

when determining whether his parental rights should be terminated. In sum, father has

not shown that the district court erred by partially relying on father’s case-plan failures as

support for its conclusion that statutory grounds for termination were proved.

                                             II.

       Father argues that the record “does not contain clear and convincing evidence to

support termination of parental rights under any of the four statutory grounds.” At least

one statutory ground for termination must be supported by clear-and-convincing

evidence. S.E.P., 744 N.W.2d at 385. The district court concluded that father is palpably




1
  Father’s reliance on an unpublished decision of this court is misplaced. See Minn. Stat.
§ 480A.08, subd. 3 (2014) (stating that unpublished decisions of this court “must not be
cited as precedent, except as law of the case, res judicata, or collateral estoppel” and that
“[u]npublished opinions of the Court of Appeals are not precedential”).

                                              9
unfit. A district court may terminate parental rights to a child if the district court finds

that the parent

              is palpably unfit to be a party to the parent and child
              relationship because of a consistent pattern of specific
              conduct before the child or of specific conditions directly
              relating to the parent and child relationship either of which
              are determined by the court to be of a duration or nature that
              renders the parent unable, for the reasonably foreseeable
              future, to care appropriately for the ongoing physical, mental,
              or emotional needs of the child.

Minn. Stat. § 260C.301, subd. 1(b)(4). “[T]he county must prove a consistent pattern of

specific conduct or specific conditions existing at the time of the hearing that, it appears,

will continue for a prolonged, indefinite period and that are permanently detrimental to

the welfare of the child.” T.R., 750 N.W.2d at 661.

       The district court concluded that father “has demonstrated a persistent pattern of

chemical dependency combined with a major mental illness that renders him palpably

unfit to parent his child for the foreseeable future.” Clear-and-convincing evidence in the

record supports this conclusion. The record shows that father has a long history of

chemical-dependency and mental-health issues. Father attempted treatment twice during

the pendency of this case and failed both times. Father made no further attempt at

treatment. His UAs tested positive for cocaine and alcohol. As to mental health issues,

father initially followed some of the recommendations of his psychological evaluation,

but not all. He stopped visiting his mental-health case manager in June. He also stopped

visiting A.H. in June. Lastly, father agreed that he needed the services outlined in his

case plan to help him meet A.H.’s needs, but he did not complete those services.



                                             10
       Father argues that the record shows “little more than that he uses alcohol,

marijuana, and cocaine and that he has a couple of mental-health diagnoses” and that it

does not show that his “use of intoxicants and the mental health problem” renders him

“unable, for the foreseeable future, to properly care for the child.” Father minimizes his

chemical-dependency and mental-health issues and their impact on his fitness as a parent.

Moreover, father’s failure to successfully address those issues during the pendency of the

case demonstrates that he will be unfit to parent for the foreseeable future. We note that

father admitted at trial that he could not effectively parent his child if he is using drugs.

       The district court’s conclusion that father is palpably unfit to parent is supported

by clear-and-convincing evidence.          Because this statutory ground is adequately

supported, we do not review the district court’s reliance on other statutory grounds. See

S.E.P., 744 N.W.2d at 385 (stating that this court will affirm the district court’s decision

to terminate parental rights if at least one statutory ground for termination is supported by

clear-and-convincing evidence).

                                              III.

       Father argues that “termination of his . . . parental rights does not serve [A.H.’s]

best interests.” In every termination proceeding, “the best interests of the child must be

the paramount consideration.” Minn. Stat. § 260C.301, subd. 7 (2014). Even if a

statutory ground for termination exists, the district court must still find that termination of

parental rights is in the best interests of the child. In re Children of T.A.A., 702 N.W.2d

703, 708 (Minn. 2005). “In analyzing the best interests of the child, the court must

balance three factors: (1) the child’s interest in preserving the parent-child relationship;


                                              11
(2) the parent’s interest in preserving the parent-child relationship; and (3) any competing

interest of the child.” In re Welfare of Child of W.L.P., 678 N.W.2d 703, 711 (Minn.

App. 2004) (quotation omitted). “Competing interests include such things as a stable

environment, health considerations and the child’s preferences.” In re Welfare of R.T.B.,

492 N.W.2d 1, 4 (Minn. App. 1992). “Where the interests of parent and child conflict,

the interests of the child are paramount.” Minn. Stat. § 260C.301, subd. 7. “We review a

district court’s ultimate determination that termination is in a child’s best interest for an

abuse of discretion.” In re Welfare of Children of J.R.B., 805 N.W.2d 895, 905 (Minn.

App. 2011), review denied (Minn. Jan. 6, 2012).

       The district court provided a detailed best-interest analysis, balancing preservation

of the parent-child relationship against A.H.’s competing interests. The district court

reasoned that although father loves his child, A.H. has not truly bonded with father and

that the “evidence demonstrates that both parents’ behavior has negatively impacted the

child.” The district court further reasoned that the “child’s need for stability, a safe home

environment, appropriate medical care, and need for permanency” outweigh father’s

“preferences, interests, and desire to parent.” The district court summarized the reasons

that termination of parental rights is in A.H.’s best interests: (1) “[t]he parents will not be

able to care for [A.H.] in the reasonably foreseeable future,” (2) “[n]either parent has

demonstrated an ability to address [the] issues that negatively impact their ability to

parent,” and (3) “[i]t is in the best interests of [A.H.] to be placed in a home with parents

who can meet his needs and provide him with love, stability, and safety,” and “a

termination of parental rights would free [A.H.] for adoption.”


                                              12
       Father asserts that the record shows only that he “has a relatively minor problem

with intoxicant use” and a “relatively minor mental health problem.” The record refutes

that assertion.   The district court did not abuse its discretion by concluding that

termination of father’s parental rights is in A.H.’s best interests.

                                              IV.

       Father argues that the district court “erred in its decision not to transfer legal

custody of [A.H.] to [his] mother.” “Termination of parental rights and adoption, or

guardianship to the commissioner of human services through a consent to adopt, are

preferred permanency options for a child who cannot return home.” Minn. Stat.

§ 260C.513(a) (2014) (emphasis added). “If the court finds that termination of parental

rights and guardianship to the commissioner is not in the child’s best interests, the court

may transfer permanent legal and physical custody of the child to a relative when that

order is in the child’s best interests.” Id. (emphasis added).

       The district court reasoned that because it found termination of parental rights is in

A.H.’s best interests, it need not consider the alternative of transfer of legal custody.

Nonetheless, the district court concluded that, “at this time, the court does not have any

ground on which to conclude that transfer of legal custody would be in the child’s best

interests,” and provided a thorough explanation to support its conclusion. Moreover, the

district court noted that “[i]f any family member of either the mother or the father wishes

to provide permanency for the child, he or she may do so through the adoption process.”

The district court’s reasoning and decision regarding the proposed legal custody transfer

is consistent with the controlling statute and does not constitute reversible error.


                                              13
       Father also argues that the department violated its statutory duty to conduct a

relative-placement search, that there should be a sanction for the failure, and that the

sanction should be reversal of the order terminating his parental rights. See Minn. Stat.

§§ 260.012(e)(3) (2014) (including a relative search among reasonable-efforts

requirements); 260C.212, subd. 2(a)(1) (2014) (listing “an individual who is related to the

child by blood, marriage, or adoption” as the first placement choice for a child placed out

of home); 260C.215, subd. 1 (2014) (requiring “special efforts to recruit a foster family

from among the child’s relatives”); 260C.219(b)(5) (2014) (requiring notice that “first

consideration [is given] for placement with relatives”); 260C.221 (2014) (setting forth

relative-search requirements).

       Father contends that the department inexcusably delayed initiation of the Interstate

Compact on the Placement of Children (ICPC) process, see Minn. Stat. §§ 260.851,

260.93 (2014), which was necessary to facilitate placement with his mother. Father

argues that the delay “precluded a transfer of legal custody and led directly to an

unnecessary termination of parental rights.”

       “Once a child alleged to be in need of protection or services is under the court’s

jurisdiction, . . . the court must ensure that the responsible social services agency makes

reasonable efforts to finalize an alternative permanent plan for the child as provided in

paragraph (e).” Minn. Stat. § 260.012(a) (2014). Subpart (e) provides, “‘Reasonable

efforts to finalize a permanent plan for the child’ means due diligence by the responsible

social services agency to: . . . conduct a relative search to identify and provide notice to

adult relatives” and “when the child cannot return to the parent or guardian from whom


                                            14
the child was removed, to plan for and finalize a safe and legally permanent alternative

home for the child, and consider[] permanent alternative homes for the child inside or

outside of the state, preferably through adoption or transfer of permanent legal and

physical custody of the child.” Id. (e), (e)(3), (e)(5).

       The district court considered and rejected father’s challenges to the adequacy of

the department’s relative search in its orders terminating father’s parental rights and

denying father’s motion for a new trial. The district court was satisfied

              that the department exercised reasonable efforts in conducting
              the [relative] search in this case. . . . Many factors go into the
              department’s determination of how much time should be
              allocated to investigating individuals provided by [parents] as
              placement and permanency options.              Further, as [the
              department] testified, the Interstate Compact on the
              Placement of Children (ICPC) process can take a substantial
              amount of time and resources, thus it necessitates full and
              unwavering commitment from a potential placement
              individual. The court finds [the department’s] testimony to
              be credible that [paternal grandmother] brought a number of
              concerns to [the department’s] attention prior to fully
              committing to be a permanency option . . . , and an ICPC for
              [paternal grandmother] was initiated shortly thereafter.

       The district court’s reasonable-efforts finding was based on conflicting testimony

regarding when paternal grandmother unconditionally committed to serve as a permanent

placement for A.H. The district court’s resolution of the conflicting testimony is based

on a credibility determination to which we defer, and the resulting reasonable-efforts

finding is not clearly erroneous. See In re Welfare of L.A.F., 554 N.W.2d 393, 396

(Minn. 1996) (“Considerable deference is due to the district court’s decision [to terminate




                                              15
parental rights] because a district court is in a superior position to assess the credibility of

witnesses.”).

       Moreover, the district court found that

                absent a compliant father capable of keeping [A.H.] safe
                (given [father’s] expressed desires and likely access to [A.H.]
                if placed with [father’s mother]), [a transfer of legal custody
                to paternal grandmother] is not an appropriate permanency
                option given the age of [A.H.] and his need for long-term
                safety and stability. It is also not a preferred permanency
                option and there is nothing in the record to indicate that a
                termination of parental rights and guardianship . . . is not in
                [A.H’s] best interests. Accordingly, even if the ICPC had
                been completed, the Court could not conclude that a transfer
                of legal custody is in the best interests of [A.H.].

(Emphasis added).

       That finding belies father’s argument that the alleged failure to timely initiate the

ICPC process resulted in an “unnecessary” termination. The district court’s finding that a

transfer of legal custody would not have been in A.H.’s bests interests even if the ICPC

process had been completed before trial shows that the alleged error does not impact the

validity of the termination order. The alleged error therefore could not provide a basis for

reversal. See Midway Ctr. Assocs. v. Midway Ctr., Inc., 306 Minn. 352, 356, 237 N.W.2d

76, 78 (1975) (stating that to prevail on appeal, an appellant must show both error and

prejudice resulting from the error); In re Welfare of Children of J.B., 698 N.W.2d 160,

171 (Minn. App. 2005) (applying Midway in a termination-of-parental-rights case).

       Lastly, we note, as the district court did, that if paternal grandmother wishes to

provide a permanent placement for A.H., she may seek that relief in the post-termination




                                              16
adoption-placement process. See Minn. Stat. § 260C.607, subd. 6(a) (2014) (setting forth

procedure for a relative to move for an order for adoptive placement).

       In conclusion, we have no reason to doubt that father loves A.H. and wants to

parent him. But the district court applied the appropriate statutory criteria, made findings

that are not clearly erroneous, and its termination order is supported by clear-and-

convincing evidence. Giving considerable deference to the district court’s decision, there

is no basis for this court to reverse.

       Affirmed.




                                            17